Title: To George Washington from Colonel William Malcom, 31 August 1778
From: Malcom, William
To: Washington, George


          
            Sir
            West point [N.Y.] Augt 31. 1778
          
          Ten days ago, I called for returns from the Regiments whose lines were near
            expired—they made them but Acknowledge few Stores, Such as they please they deliver—I
            have wrote to the Q: M. General for his charges against them—and the enclosed to Colonel
            Stevens I expect will procure an account of the arms & ammunition they drew
            & which was delivered to them by him or his conductor.
          Your Excellencys orders on this head shall be punctually attended to—If a Sufficeint
            Number are not returned for Poor’s Regt I shall send to Fish Kill to the armourers Shop
            for more.
          Some of Burgoynes men behave very ill—I put them, & some other fellows under
            the care of one of my Officers, but I believe I shall be oblidged to Send them to the
            Guard House at Fish Kill.
          Is Rum part of a Ration? the Militia insist for ticketts from the Commissary when they
            do not get their Gill. I have consider’d the matters, as discretional in the Commanding
            officer—and have occassionally ordered Rum to be Issued—perhaps every third or fourth
            day—The men on fatigue draw regularly.
          Is it your Excellencys pleasure that Capt. Lewis of the Galley engage Seaman—Several
            have offer’d—at present I have put a few Batteaux men on board.
          I am getting as many old arms repaird as there are Artifficers, Waggoners &c.
            in Garrison—but do not mean to Issue them unless a prospect of Service.
          No accounts of the Gun boats—I most respectfully am Your Excellencys most obedient
            Servant
          
            W. Malcom
          
        